I am of the opinion that the defense demurred to should be read as if it specifically alleged that the policy in suit was obtained as a step in *Page 621 
the consummation of the alleged conspiracy. So read the demurrer thereto should be overruled.
CULLEN, Ch. J., HAIGHT, WERNER and COLLIN, JJ., concur with WILLARD BARTLETT, J. VANN, J., concurs with CHASE, J.
Order reversed and demurrer sustained, with costs in all courts, with leave to defendant to withdraw defense on payment within twenty days of such costs. Question certified answered in the negative.